Citation Nr: 1827829	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-24 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type II.

2.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.  

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to October 1978.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2009 notification letter decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified before the undersigned Veterans Law Judge during a March 2018 hearing.  A transcript of the hearing is in the record before the Board.  

The reopened claim of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A final February 2004 rating decision denied service connection for diabetes mellitus, type II.   

2.  Evidence added to the record since the February 2004 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for diabetes mellitus, type II, and raises a reasonable possibility of substantiating that claim.

3.  A December 2007 Board decision denied service connection for hypertension.  

4.  Evidence added to the record since the December 2007 Board decision relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for hypertension, and raises a reasonable possibility of substantiating that claim.

5.  The Veteran served or visited on the ground in Vietnam; there is a presumption that he was exposed to herbicides while serving on active duty.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision that denied service connection for diabetes mellitus, type II, is final.  38 U.S.C. § 7105 (West 2012). 

2.  Evidence received since the February 2004 rating decision is new and material, and the claim for service connection for diabetes mellitus, type II, is reopened.  38 U.S.C. §§ 5107, 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

3.  The December 2007 Board decision that denied service connection for hypertension is final.  38 U.S.C. § 7104 (West 2012). 

4.  Evidence received since the December 2007 Board decision is new and material, and the claim for service connection for hypertension is reopened.  38 U.S.C. §§ 5107, 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

5.  Diabetes mellitus, type II, was incurred in or aggravated by active duty service, or may be presumed to have been incurred in service.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The February 2004 rating decision denied service connection for diabetes mellitus, type II.  The rating decision explained that there was no evidence that the Veteran served in Vietnam, and no evidence directly linking the Veteran's diabetes mellitus to his active duty.  The evidence of record at that time included, inter alia, the Veteran's service treatment records, service personnel records and post-service VA and private medical records.  The Veteran did not appeal that determination, and new and material evidence was not received within a year of the decision.  Therefore, the February 2004 rating decision became final.

The December 2007 Board decision denied service connection for hypertension because there was no evidence linking the Veteran's hypertension to a service-connected disability, and no evidence of hypertension during active duty or for many years thereafter.  The evidence of record at that time of these decisions included, inter alia, the Veteran's service treatment records, service personnel records, post-service VA and private medical records, and general assertions during an April 2007 Board hearing that he had been in Saigon while on active duty.  

Evidence received since the February 2004 rating decision and December 2007 Board decision includes the Veteran's March 2018 hearing testimony.  The Veteran offered very detailed testimony about being in Vietnam.  He credibly explained that while on active duty during the Vietnam War he was transferred from Travis AFB to Clark AFB in the Philippines to catch the USS Enterprise.  After three days in the Philippines, he and six other personnel were transferred to Saigon, to refuel and pick up mail and/or parts.  The Veteran stayed in Saigon for 2 days and had a temporary assigned duty of policing.  He was then transferred by plane to a base on the border of Vietnam and Cambodia, where he stayed overnight while the plane refueled, and then to the USS Enterprise in the Indian Ocean.  

The Board finds that the Veteran's March 2018 testimony constitutes new and material evidence.  It is new because it contains many more significant details as to how the Veteran came to be in Saigon, and what he did while there, than his general April 2007 testimony.  The Veteran's March 2018 testimony is material because it shows that the Veteran was in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and is therefore entitled to the presumption of exposure to herbicide during active duty.  38 C.F.R. § 3.307(a). 

Considering the foregoing, the Board finds that the Veteran's claims for service connection for diabetes mellitus, type II, and hypertension, to include as secondary to service-connected disability, are reopened.  

The Board finds that the evidence of record is sufficient for adjudication of the Veteran's claim for service connection for diabetes mellitus, type II.  However, further development is required prior to adjudication of the Veteran's claim for service connection for hypertension, to include as secondary to service-connected disability.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

If a veteran was exposed to an herbicide agent during active service, certain diseases, including Type 2 diabetes, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The disease shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

The evidence in this case shows that while on active duty the Veteran set foot in Vietnam during the applicable time.  As a result, exposure to herbicide is presumed.  38 C.F.R. § 3.307(a).  The Veteran's VA treatment records show that he currently has diabetes mellitus, type II.  As a result, the Board finds that the Veteran is entitled to presumptive service connection for diabetes mellitus, type II.  38 C.F.R. §§ 3.307 and 3.309(e).  


ORDER

As new and material evidence has been received, the claim for service connection for diabetes mellitus, is reopened.

Service connection for diabetes mellitus, type II, is warranted.  

As new and material evidence has been received, the claim for service connection for hypertension, is reopened; to this extent only, the appeal is granted.

REMAND

Further development is required on the reopened claim of service connection for hypertension, to include whether it is related to Veteran's service-connected right knee disabilities or diabetes mellitus.  

During the March 2018 hearing, the Veteran testified that a physician had told him that his hypertension could possibly be due to his diabetes mellitus.  

In a February 2009 statement, the Veteran's cardiologist states that because of three knee replacement surgeries, the Veteran had not been able to exercise or do any type of strenuous work and that had caused him to gain weight.  The private cardiologist stated that he believed that the knee replacement surgery had resulted in the diagnosis of high blood pressure.  In a March 2018 statement, the private cardiologist notes that the Veteran had a service-connected right knee injury with arthrofibrosis.  The private cardiologist stated that poor ability to exercise aggravated the Veteran's hypertension.  

Obesity itself is not a disability and thus, cannot be the subject of service connection.  VAOPGCPREC No. 1-2017 (Jan. 6, 2017).  However, obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310 (a). Id.  The Board will remand for additional medical assessment, to include consideration of the GC opinion. 

Since the issue on appeal is being remanded for development, the Veteran's eFolders should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders all outstanding VA treatment records.

2.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of his hypertension that may be present.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner for review.

Following the examination and review of the record, the examiner should answer the following:   

a) Is it as least as likely as not that any diagnosed hypertension was caused by the Veteran's service-connected diabetes mellitus?

b) if the answer to (a) is no, is it at least as likely as not that any currently diagnosed hypertension was aggravated (defined as any increase in disability) by the service-connected diabetes mellitus? 

c) if the answer to (b) and (c) is no, is it at least as likely as not that any currently diagnosed hypertension disorder was caused or aggravated (defined as any increase in disability) by the service-connected right knee disabilities? In answering this question, the examiner must specifically answer the following:

(i) (1) did the Veteran's service-connected right knee disabilities cause him to become obese; (2) if so, was the obesity a substantial factor in causing hypertension; and (3) would the hypertension not have occurred but for obesity?  Consider and discuss, as necessary, the February 2009 and March 2018 statements from the private physician referencing the knee.

Any opinion expressed by the VA examiner must be accompanied by a complete rationale.  If the examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


